Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensor unit”, “control unit”,  in claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.       Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miki (US 20160056064 A1) (hereinafter Miki) in view of Hosek (US 20070067678  A1) (hereinafter Hosek).

               Regarding claim 1, Miki discloses a system for controlling a semiconductor manufacturing apparatus (para 02, detection system and a method of manufacturing a semiconductor device), comprising: 
a sensor unit capturing a set of data related to a health status of the semiconductor manufacturing apparatus (para 15, FIG. 1, anomaly detection system 100. FIG. 2, auxiliary machines 20 and 20′ serving as a target whose anomaly is detected by anomaly detection system 100); 
a sensor interface receiving the set of data and generating at least one input signal for a database server (para 54, acquiring unit 160 acquire maintenance history information from facility maintenance history database 40); and 
a control unit comprising: a front end subsystem receiving the at least one input signal from the database server and performing a front end process to generate a first data signal (para 54, The maintenance history information is information indicating when maintenance of machine 20 has been performed, para 18, alarm indicating anomaly has occurred in the certain apparatus (that a failure time is near) is generated).
Miki specifically fails to disclose a diagnosis subsystem receiving the first data signal from the front end subsystem, the diagnosis subsystem performing a health status monitoring process to determine whether a malfunction has occurred in the semiconductor manufacturing apparatus and to generate a second data signal; 
a decision subsystem performing an artificial intelligence (AI) analytical process to generate an output signal according to the second data signal from the diagnosis subsystem; 
a message and feedback subsystem generating an alert signal and a feedback signal according to the output signal, the message and feedback subsystem transmitting the alert signal to a user of the semiconductor manufacturing apparatus.
In analogous art, Hosek discloses a diagnosis subsystem receiving the first data signal from the front end subsystem, the diagnosis subsystem performing a health status monitoring process to determine whether a malfunction has occurred in the semiconductor manufacturing apparatus and to generate a second data signal (para 484, neural network model of robot dynamics, and model used as a reference model for health monitoring and fault diagnostics, para 511, remote server allow an upload of information on demand for support and diagnostics purposes); 
a decision subsystem performing an artificial intelligence (AI) analytical process to generate an output signal according to the second data signal from the diagnosis subsystem (para 517, controllers within machine data required for health monitoring and fault diagnostic purposes are used where intelligence to process data, para 70, various analysis methods including simple threshold rules 155, fuzzy logic 160, neural networks 165, regression analysis 170, and pattern recognition techniques 175); 
a message and feedback subsystem generating an alert signal and a feedback signal according to the output signal, the message and feedback subsystem transmitting the alert signal to a user of the semiconductor manufacturing apparatus (para 87, controller 423B controls motors 417A and 417B and the controller 423C controls motor 406. In addition to executing feedback loops, para 471, vibration induced by marginal instability in position and current feedback control loop).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of anomaly detection system and a method of manufacturing a semiconductor device disclosed by Miki to use system for condition monitoring and fault diagnosis includes a data collection function that acquires time histories of selected variables for one or more of the components as taught by Hosek to include health-monitoring and fault-diagnostic methods to semiconductor manufacturing systems to detect variability of faults, unsteady and non-uniform operating conditions and availability of component characteristics collected over time exist in this area [Hosek, paragraph 0020].
Regarding claim 2, Miki discloses the system of claim 1, wherein the front end process performed by the front end subsystem comprises extracting, transforming, and/or loading the input signal from the database server (para 54, history information is stored in database 40  (maintenance, repair, and the like) of machine 20  performed, and information acquiring unit 160  acquire maintenance history information from database 40).
Regarding claim 3, Miki discloses the system of claim 1, wherein the AI analytical process performed by the decision subsystem monitors and determines one or more trends in the second data signal from the diagnosis subsystem (para 64, detection system 100 extracts plurality of types of parameters of an analysis target, para 23, detection system 100 accumulates divergences calculated by multivariate analysis).
Regarding claim 4, Miki discloses the system of claim 3, wherein the AI analytical process performed by the decision subsystem further utilizes a statistical model prediction to obtain an apparatus lifetime prediction score of the semiconductor manufacturing apparatus corresponding to set of data related to the health status in the first data signal (para 86-087, The statistic calculating unit 281 receives a plurality of types of parameters collected in a plurality of different time zones by the signal collecting unit 110, parameters that are obtained by performing a certain operation on the basic statistics).
Regarding claim 5, Miki discloses the system of claim 1, wherein the message and feedback subsystem transmits the feedback signal for an automated feedback process of the semiconductor manufacturing apparatus according to the output signal (para 96-97, automatically updated such that the sample data used to create the reference space is revised during a certain period of time, reference space is automatically updated is set as the reference space creation condition in advance).
Regarding claim 6, Miki discloses the system of claim 1, wherein the alert signal comprises an apparatus health score alert, an apparatus lifetime prediction alert, and a malfunction component alert generated according to the output signal, wherein the apparatus lifetime prediction alert comprises a predicted remaining life value of the semiconductor manufacturing apparatus (para 18, alarm indicating that an anomaly has occurred in the certain apparatus (that a failure time is near) is generated, para 100, detection system detects an anomaly by performing process of S21 to S28  in FIG. 5 (S20). and alarm is activated (a maintenance, a repair, or the like) of  machine 20 (S30)).
Regarding claim 7, Miki discloses the system of claim 1, wherein the semiconductor manufacturing apparatus comprises one or more electrostatic chucks (para 21,  deterioration of the auxiliary machine 20 depends on influence from the semiconductor manufacturing apparatus 10 (main machine) or an individual difference of the auxiliary machine 20).
Regarding claim 8, Miki discloses a system for controlling a semiconductor manufacturing apparatus (para 02, detection system and a method of manufacturing a semiconductor device) comprising: 
a sensor unit capturing a set of data related to a health status of the semiconductor manufacturing apparatus (para 15, FIG. 1, anomaly detection system 100. FIG. 2, auxiliary machines 20 and 20′ serving as a target whose anomaly is detected by anomaly detection system 100); 
a sensor interface receiving the set of data and generating at least one input signal or a database server (para 54, acquiring unit 160 acquire maintenance history information from facility maintenance history database 40); 
one or more processors; and one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions operable when executed by the one or more processors to cause the control system (Fig. 1, para 33, The information of the reference space SS is storage in the reference space storage unit 180, para 18, acquiring one or more signals from a sensor in apparatus through a certain communication device and setting control) to: 
receive the at least one input signal from the database server and performing a front end process to generate a first data signal (para 54, The maintenance history information is information indicating when maintenance of machine 20 has been performed, para 18, alarm indicating anomaly has occurred in the certain apparatus (that a failure time is near) is generated).
Miki specifically fails to disclose perform a health status monitoring process to determine whether a malfunction has occurred in the semiconductor apparatus and to generate a second data signal; 
perform an artificial intelligence (AI) analytical process to generate an output signal according to the second data signal; and generate an alert signal and a feedback signal according to the output signal, and transmit the alert signal to a user of the semiconductor manufacturing apparatus.
In analogous art, Hosek discloses perform a health status monitoring process to determine whether a malfunction has occurred in the semiconductor apparatus and to generate a second data signal (para 484, neural network model of robot dynamics, and model used as a reference model for health monitoring and fault diagnostics, para 511, remote server allow upload of information on demand for support and diagnostics purposes); 
perform an artificial intelligence (AI) analytical process to generate an output signal according to the second data signal; and generate an alert signal and a feedback signal according to the output signal, and transmit the alert signal to a user of the semiconductor manufacturing apparatus (para 517, controllers within machine data required for health monitoring and fault diagnostic purposes are used where intelligence to process data, para 70, various analysis methods including simple threshold rules 155, fuzzy logic 160, neural networks 165, regression analysis 170, and pattern recognition techniques 175, para 87, controller 423B controls motors 417A and 417B and the controller 423C controls motor 406, executing feedback loops, para 471, vibration induced by marginal instability in position and current feedback control loop).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of anomaly detection system and a method of manufacturing a semiconductor device disclosed by Miki to use system for condition monitoring and fault diagnosis includes a data collection function that acquires time histories of selected variables for one or more of the components as taught by Hosek to include health-monitoring and fault-diagnostic methods to semiconductor manufacturing systems to detect variability of faults, unsteady and non-uniform operating conditions and availability of component characteristics collected over time exist in this area [Hosek, paragraph 0020].
Regarding claim 9, Miki discloses the system of claim 8, wherein the front end process comprises extracting, transforming, and/or loading the input signal from the database server (para 54, history information is stored in database 40  (a maintenance, a repair, and the like) of machine 20 is performed, and information acquiring unit 160  acquire maintenance history information from database 40).
Regarding claim 10, Miki discloses the system of claim 8, the one or more computer-readable non-transitory storage media further comprising instructions operable when executed by the one or more processors to cause the system to perform the AI analytical process by monitoring and determining one or more trends in the second data signal (para 86-087, The statistic calculating unit 281 receives a plurality of types of parameters collected in a plurality of different time zones by the signal collecting unit 110, parameters that are obtained by performing a certain operation on the basic statistics).
Regarding claim 11, Miki discloses the system of claim 10, the one or more computer-readable non-transitory storage media further comprising instructions operable when executed by the one or more processors to cause the system to perform the AI analytical process by further utilizing a statistical model prediction to obtain an apparatus lifetime prediction score of the semiconductor manufacturing apparatus corresponding to the set of data related to the health status in the first data signal (para 86-087, The statistic calculating unit 281 receives a plurality of types of parameters collected in a plurality of different time zones by the signal collecting unit 110, parameters that are obtained by performing a certain operation on the basic statistics).
Regarding claim 12, Miki discloses the system of claim 8, the one or more computer-readable non-transitory storage media further comprising instructions operable when executed by the one or more processors to cause the system to transmit the feedback signal for an automated feedback process of the semiconductor manufacturing apparatus according to the output signal (para 96-97, automatically updated such that the sample data used to create the reference space is revised during a certain period of time, reference space is automatically updated is set as the reference space creation condition in advance).
Regarding claim 13, Miki discloses the system of claim 8, wherein the alert signal comprises an apparatus health score alert, an apparatus lifetime prediction alert, and a malfunction component alert generated according to the output signal, wherein the apparatus lifetime prediction alert comprises a predicted remaining life value of the semiconductor manufacturing apparatus (para 18, alarm indicating that an anomaly has occurred in the certain apparatus (that a failure time is near) is generated, para 100, detection system detects an anomaly by performing process of S21 to S28  in FIG. 5 (S20). and alarm is activated (a maintenance, a repair, or the like) of  machine 20 (S30)).
Regarding claim 14, Miki discloses the system of claim 8, wherein the semiconductor manufacturing apparatus comprises one or more electrostatic chucks (para 21,  deterioration of the auxiliary machine 20 depends on influence from the semiconductor manufacturing apparatus 10 (main machine) or an individual difference of the auxiliary machine 20).
Regarding claim 15, Miki discloses a method for controlling a semiconductor manufacturing apparatus (para 02, detection system and a method of manufacturing a semiconductor device) comprising: 
capturing, by a sensor unit, a set of data related to a health status of the semiconductor manufacturing apparatus (para 15, FIG. 1, anomaly detection system 100. FIG. 2, auxiliary machines 20 and 20′ serving as a target whose anomaly is detected by anomaly detection system 100); 
receiving, by a sensor interface the set of data and generating at least one input signal for a database server (para 54, acquiring unit 160 acquire maintenance history information from facility maintenance history database 40); 
receiving, by a front end subsystem, the at least one input signal from the database server and performing a front end process to generate a first data signal (para 54, The maintenance history information is information indicating when maintenance of machine 20 has been performed, para 18, alarm indicating anomaly has occurred in the certain apparatus (that a failure time is near) is generated).
Miki specifically fails to disclose receiving, by a diagnosis subsystem, the first data signal from the front end subsystem and performing a health status monitoring process to determine whether a malfunction has occurred in the semiconductor manufacturing apparatus and to generate a second data signal; 
performing, by a decision subsystem, an artificial intelligence (AI) analytical process to generate an output signal according to the second data signal from the diagnosis subsystem; and 
generating, by a message and feedback subsystem, an alert signal and a feedback signal according to the output signal and transmitting the alert signal to a user of the semiconductor manufacturing apparatus.
In analogous art, Hosek discloses receiving, by a diagnosis subsystem, the first data signal from the front end subsystem and performing a health status monitoring process to determine whether a malfunction has occurred in the semiconductor manufacturing apparatus and to generate a second data signal (para 484, neural network model of robot dynamics, and model used as a reference model for health monitoring and fault diagnostics, para 511, remote server allow an upload of information on demand for support and diagnostics purposes); 
performing, by a decision subsystem, an artificial intelligence (AI) analytical process to generate an output signal according to the second data signal from the diagnosis subsystem (para 517, controllers within machine data required for health monitoring and fault diagnostic purposes are used where intelligence to process data, para 70, various analysis methods including threshold rules 155, fuzzy logic 160, neural networks 165, regression analysis 170, pattern recognition techniques 175) and; 
generating, by a message and feedback subsystem, an alert signal and a feedback signal according to the output signal and transmitting the alert signal to a user of the semiconductor manufacturing apparatus (para 87, controller 423B controls motors 417A and 417B and the controller 423C controls motor 406. In addition to executing feedback loops, para 471, vibration induced by marginal instability in position and current feedback control loop).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of anomaly detection system and a method of manufacturing a semiconductor device disclosed by Miki to use system for condition monitoring and fault diagnosis includes a data collection function that acquires time histories of selected variables for one or more of the components as taught by Hosek to include health-monitoring and fault-diagnostic methods to semiconductor manufacturing systems to detect variability of faults, unsteady and non-uniform operating conditions and availability of component characteristics collected over time exist in this area [Hosek, paragraph 0020].
Regarding claim 16, Miki discloses the method of claim 15, the front end process performed by the front end subsystem further comprising extracting, transforming, and/or loading the input signal from the database server (para 54, history information is stored in database 40  (a maintenance, a repair, and the like) of machine 20 is performed, and information acquiring unit 160  acquire maintenance history information from database 40).
Regarding claim 17, Miki discloses the method of claim 15, the AI analytical process performed by the calculation subsystem further comprising monitoring and determining one or more trends in the second data signal from the diagnosis subsystem (para 64, detection system 100 extracts plurality of types of parameters of an analysis target, para 23, detection system 100 accumulates divergences calculated by multivariate analysis).
Regarding claim 18, Miki discloses the method of claim 17, the AI analytical process performed by the calculation subsystem further comprising utilizing a statistical model prediction to obtain an apparatus lifetime prediction score of the semiconductor manufacturing apparatus corresponding to the set of data related to the health status in the first data signal (para 86-087, The statistic calculating unit 281 receives a plurality of types of parameters collected in a plurality of different time zones by the signal collecting unit 110, parameters that are obtained by performing a certain operation on the basic statistics).
Regarding claim 19, Miki discloses the method of claim 15, further comprising transmitting, by the message and feedback subsystem, the feedback signal for an automated feedback process of the semiconductor manufacturing apparatus according to the output signal (para 96-97, automatically updated such that the sample data used to create the reference space is revised during a certain period of time, reference space is automatically updated is set as the reference space creation condition in advance).
Regarding claim 20, Miki discloses the method of claim 15, wherein the alert signal comprises an apparatus health score alert, an apparatus lifetime prediction alert, and a malfunction component alert generated according to the output signal, the apparatus lifetime prediction alert comprising a predicted remaining life value of the semiconductor manufacturing apparatus, and wherein the semiconductor manufacturing apparatus comprises one or more transfer robots (para 02, detection system and a method of manufacturing a semiconductor device, para 18, alarm indicating that an anomaly has occurred in the certain apparatus (that a failure time is near) is generated, para 100, detection system detects an anomaly by performing process of S21 to S28  in FIG. 5 (S20). and alarm is activated (a maintenance, a repair, or the like) of  machine 20 (S30)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689